

110 HR 269 IH: Putting Our Resources Toward Security (PORTS) Act
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 269IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Vela introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo enhance the safety of ports of entry in the United States, and for other purposes.1.Short titleThis Act may be cited as the Putting Our Resources Toward Security (PORTS) Act. 2.Improving ports of entry for border security and other purposes(1)In generalThere are authorized to be appropriated to the Administrator of the General Services Administration $2,000,000,000 for each of fiscal years 2022 through 2024 to make improvements to existing ports of entry in the United States to improve border security and for other purposes.(2)PriorityIn making improvements described in subsection (a), the Administrator of the General Services Administration, in coordination with the Secretary of Homeland Security, shall give priority to the ports of entry that the Administrator determines are in most need of repair to improve border security and for other purposes in accordance with port of entry infrastructure assessment studies required in section 603 of title VI, division E, of the Consolidated Appropriations Act of 2008 (Public Law 110–161).